Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IVAN JIMENEZ, JUAN MACHADO,
   JOSE MUÑOZ, GUILLERMO SENCION,
   and MIGUEL VASQUEZ,
                    Plaintiffs,
                                                        Civil Action No. 19-21546-CIV-GAYLES
          v.

   UNITED STATES DEPARTMENT OF
   HOMELAND SECURITY and UNITED
   STATES DEPARTMENT OF STATE,

                          Defendants.


                                DECLARATION OF DAVID A. BAHR

          I, David A. Bahr certify and state:

         1.       I am an attorney licensed to practice law in Oregon (admitted in 1990), the United

   States District Court for Oregon (admitted in 1992), United States District Court for the District

   of Columbia (admitted in 2015) and the United States Courts of Appeals for the Second, Ninth

   and Tenth Circuits (admitted in 2019, 1994 and 2009, respectively). I remain a member in good

   standing of all six bars. I have also been admitted pro hac vice to litigate cases in federal or state

   proceedings in Alaska, California, the District of Columbia, Hawaii, Idaho, Montana, New Jer-

   sey (pending), New Mexico, New York, Vermont, Washington and Wyoming.

         2.       I have been actively involved in public interest litigation since I joined the Oregon

   State Bar in 1990. I have presented numerous seminars, workshops and Continuing Legal Educa-

   tion programs in conjunction with professional and community groups regarding litigation in

   state and federal courts. The subjects of these presentations include: public records, civil proce-




                                                                                                Ex. A
Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 2 of 15



   dure, motions practice, discovery, ethics, the Freedom of Information Act (and various state ana-

   logues), the National Forest Management Act, the Federal Land Policy and Management Act, the

   Endangered Species Act, the Clean Water Act, the National Environmental Policy Act, the Wil-

   derness Act, the Administrative Procedure Act and the federal Quiet Title Act. Additionally,

   from 2003 to 2009, I was a lecturer/student supervisor for the Environmental Law Clinic of the

   University of Oregon School of Law.

         3.         In 2014 I was appointed to a two-year term as a representative of the requester

   community on the Freedom of Information Act Advisory Committee created under the auspices

   of the National Archives and Records Administration. The Committee’s purpose is to build upon

   “the expertise and valuable advice the Committee members will provide on issues related to im-

   proving the administration of the Freedom of Information Act.” 79 Fed. Reg. 25626 - 25627

   (May 5, 2014).

         4.         I was honored to be a recipient of the Kerry L. Rydberg Award for accomplish-

   ments in public interest litigation by the 1999 Public Interest Environmental Law Conference at

   the University of Oregon Law School. I was also a recipient of the 2001 Sunshine Award issued

   by the Society of Professional Journalists. The latter award is presented to individuals that the

   Society determines have made “a significant contribution to public understanding and education

   about laws governing open records and meetings [and to] recognize outstanding efforts in advo-

   cacy under the Freedom of Information Act and state public records laws and personal courage

   in working to keep public information publicly available.” I was one of two principals in

   FOIAdvocates (http://www.foiadvocates.com), a twenty year-old project intended to foster

   greater public access to information possessed by state and federal governments.

         5.         My practice is litigation based and I have successfully represented a multitude of

   clients in a wide variety of matters, although public records, environmental, public lands, land
Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 3 of 15



   use, civil rights and special education law have historically comprised my primary focus. Cur-

   rently, I estimate that approximately 90% of my practice involves public records litigation with

   the balance being federal environmental work. It is my understanding that I enjoy a sound repu-

   tation for having demonstrated effective trial and appellate litigation skills and abilities.

         6.       Following is a brief sampling of some of my current and past FOIA cases

   throughout the United States: Institute for Policy Studies v. U.S. Central Intelligence Agency,

   388 F.Supp.3d 51 (D.D.C. 2019); Columbia Riverkeeper v. U.S. Dep’t. of Energy, 3:18-cv-

   01544-AC (D. Or. 2019); Gwich'in Steering Committee v. U.S. Department Of The Interior,1:19-

   cv-02978-CJN (D.D.C. 2019); Western Watersheds Project v. United States Department of Inte-

   rior, 4:17-cv-00592-JGZ-BPV (D. Ariz. 2017); Seife v. U.S. Dep’t. of Treasury, 1:16-cv-07271-

   LTS (S.D.N.Y. 2016); Basin and Range Watch v. Bureau Of Land Management, 2:16-cv-00403-

   JCM-PAL (D. Nev, 2016); Stein v. U.S. Department of Commerce, 3:15-cv-03510-JST (N.D.

   Cal. 2016); Seife v. United States Food and Drug Administration,1:15-cv-05487-LTS (S.D.N.Y.

   2015); Sierra Club, et al. v. U.S. Environmental Protection Agency, 75 F. Supp. 3d 1125 (N.D.

   Cal. 2014); National Wildlife Federation v. U.S. Department of State, 5:14-cv-00089-CR (D.Vt.

   2014); PPL Montana, LLC v. Jackson,1:12-cv-00052-DLC-JCL (D. Mont. 2012).

         7.       Plaintiffs in this case have asked me to provide some context on summary judg-

   ment briefing in FOIA cases. My description of what I consider standard briefing practice of-

   fered herein is based on my personal knowledge of the cases I have litigated. These attestations

   are also informed by regular and ongoing communications with FOIA litigators and litigants

   throughout the country.

         8.       The purpose of FOIA is “to establish a general philosophy of full agency disclo-

   sure unless information is exempted under clearly delineated statutory language.” S.Rep. No.

   813, 89th Cong., 1st Sess., 3 (1965). FOIA therefore requires that federal agencies disclose re-
Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 4 of 15



   cords to any person upon request, unless the information falls within one of the narrow exemp-

   tions from FOIA listed in 5 U.S.C. § 552(b). Dep’t of the Air Force v. Rose, 425 U.S. 352, 361

   (1976). “The Legislative plan creates a liberal disclosure requirement limited only by specific

   exemptions, which are to be narrowly construed.” Getman v. N. L. R. B., 450 F.2d 670, 672

   (D.C. Cir. 1971), stay denied, 404 U.S. 1204 (1971).

         9.          However, as the Court of Appeals for the District of Columbia noted:

           In light of this overwhelming emphasis upon disclosure, it is anomalous but obvi-
           ously inevitable that the party with the greatest interest in obtaining disclosure is
           at a loss to argue with desirable legal precision for the revelation of the concealed
           information. Obviously the party seeking disclosure cannot know the precise con-
           tents of the documents sought; secret information is, by definition, unknown to
           the party seeking disclosure. In many, if not most, disputes under the FOIA, reso-
           lution centers around the factual nature, the statutory category, of the information
           sought.

   Vaughn v. Rosen, 484 F.2d 820, 823 (D.C. Cir. 1973). Thus, “[i]n a very real sense, only one side

   to the controversy (the side opposing disclosure) is in a position confidently to make statements

   categorizing information. . . .” Id. The Vaughn court observed that:

           This lack of knowledge by the party seeing disclosure seriously distorts the tradi-
           tional adversary nature of our legal system's form of dispute resolution. Ordinar-
           ily, the facts relevant to a dispute are more or less equally available to adverse
           parties. In a case arising under the FOIA this is not true, as we have noted, and
           hence the typical process of dispute resolution is impossible.

    Id. at 824-25.

         10.         Litigation in FOIA cases differs from other civil litigation in that the burden of

   proof statutorily rests with the defendant agency and not the plaintiff. 5 U.S.C. §552(a)(4)(B)

   (“the burden is on the agency to sustain its action”); see also United States Dep’t of Justice v.

   Reporters Comm. for Freedom of the Press, 489 U.S. 749, 755 (1989) (Whenever an agency in-

   vokes a statutory exemption FOIA “expressly places the burden 'on the agency to sustain its ac-

   tion' and directs the district courts ‘to determine the matter de novo.’” (quoting 5 U.S.C. §
Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 5 of 15



   552(a)(4)(B)); Hayden v National Security Agency/Central Security Service, 608 F.2d 1381,

   1384 (D.C. Cir., 1979), cert. denied 446 U.S. 937 (1980) (“The trial court must make a de novo

   review of the Agency's classification decision, with the burden on the agency to justify nondis-

   closure.”). The Supreme Court has noted approvingly that Congress clearly intended that the

   burden always rest on the agency to demonstrate—and not upon the requester to disprove—that

   the materials sought have not been improperly withheld because “[p]lacing the burden of proof

   upon the agency puts the task of justifying the withholding on the only party able to explain it.”

   U.S. Dept. of Justice v. Tax Analysts, 492 U.S. 136, 142 n. 3 (1989), citing, S.Rep. No. 813, 89th

   Cong., 2nd Sess., 8 (1965); see also, H.R.Rep. No. 1497, 89th Cong., 2d Sess., 9 (1966), U.S.

   Code Cong. & Admin. News 1966, pp. 2418, 2426 (same). “By like token and specific provision

   of the Act, when the Government declines to disclose a document the burden is upon the agency

   to prove de novo in trial court that the information sought fits under one of the exemptions to the

   FOIA.” Vaughn v. Rosen, 484 F.2d at 823.

        11.       Because the federal defendant always bears the burden of proof in a FOIA case, it

   has become common practice to have it initiate dispositive briefing and then have plaintiff follow

   with its combined response to defendant’s summary judgment motion/cross-motion for summary

   judgment. In turn, the defendant will file its combined response to plaintiff’s cross motion for

   summary judgment/reply brief and briefing is concluded by plaintiff’s reply brief. Sometimes

   (due to local rules or practice), the combined briefs are fashioned and filed as separate docu-

   ments for docketing purposes but are functionally identical and are presented at the same time.

        12.       This “staggered briefing” approach has the advantage of allowing the party with

   the burden — federal defendant — to present its case first and then have the briefing unfold with

   each side knowing what facts are relevant and arguments germane. This is in consonance with

   the holding of the seminal Vaughn case noted above that established the requirement that an
Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 6 of 15



   agency present the factual basis for its withholding decision in what has come to be called a

   “Vaughn Index,” essentially a privilege log in the context of FOIA litigation. Vaughn v. Rosen,

   484 F.2d at 827 (requiring “a system of itemizing and indexing that would correlate statements

   made in the Government's refusal justification with the actual portions of the document”). Ac-

   cordingly a staggered briefing schedule removes the guesswork that would undermine plaintiff’s

   opening brief if it were filed simultaneously with the defendant’s summary judgment motion not

   able to knowing the nature of an agency’s arguments or facts as presented in a Vaughn Index. I

   have attached representative examples of such briefing schedules filed in some of my cases. See,

   e.g. Exhibit A at 2; Exhibit B at 2-3; Exhibit C; Exhibit D and; Exhibit E.

        13.       In conclusion, based on my 30+ years of experience litigating FOIA cases in

   many different courts throughout the country, it is a very common and expected practice for a

   federal defendant to initiate the summary judgment briefing to be followed in a sequence of

   cross-briefing concluding with plaintiff’s reply as described above.

          I have personal knowledge of all facts contained herein, and if called upon, could and would

   testify competently thereto. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

   the foregoing is true and correct to the best of my knowledge.

          Dated: April 12, 2021




                                                        _______________________________
                                                        David A. Bahr (OR Bar No. 901990)
                                                        Bahr Law Offices, P.C.
                                                        1035 ½ Monroe Street
                                                        Eugene, OR 97402
                                                        Phone: (541) 556-6439
                                                        davebahr@mindspring.com
Case 1:19-cv-21546-DPG   Document 70-1Document
         Case 2:16-cv-00403-JCM-PAL    Entered on
                                               15 FLSD
                                               16  FiledDocket 04/12/2021
                                                         05/06/16
                                                         05/10/16  Page 1 ofPage
                                                                             3   7 of 15


      1   DAVID H. BECKER, ESQ. (Pro Hac Vice)               DANIEL G. BOGDEN
          Oregon Bar No. 081507                              United States Attorney
      2   Law Office of David H. Becker, LLC                 District of Nevada
          917 SW Oak St., Suite 409                          TROY K. FLAKE
      3
          Portland, Oregon 97205                             Assistant United States Attorney
      4   (503) 388-9160                                     U.S. Attorney’s Office
          davebeckerlaw@gmail.com                            501 Las Vegas Boulevard South, Suite 1100
      5                                                      Las Vegas, Nevada 89101
          DAVID H. BAHR, ESQ. (Pro Hac Vice)                 Telephone: 702-388-6336
      6   Oregon Bar No. 90199                               Facsimile: 702-388-6787
      7   Bahr Law Offices, P.C.                             Email: troy.flake@usdoj.gov
          1035 1/2 Monroe St.
      8   Eugene, Oregon 97402                               Attorneys for the Federal Defendants
          (541) 556-6439
      9   davebahr@mindspring.com
     10   WOLF, RIFKIN, SHAPIRO,
     11   SCHULMAN & RABKIN, LLP
          CHRISTOPHER W. MIXSON, ESQ.
     12   Nevada Bar No. 10685
          5594-B Longley Lane
     13   Reno, Nevada 89511
          (775) 853-6787/Fax: (775) 853-6774
     14
          cmixson@wrslawyers.com
     15
          Attorneys for Plaintiff Basin and Range Watch
     16

     17

     18
                                      UNITED STATES DISTRICT COURT
     19
                                              DISTRICT OF NEVADA
     20

     21   BASIN AND RANGE WATCH,
                                                               CASE NO.:     2:16-cv-00403-JCM-PAL
     22                         Plaintiff,

     23          v.                                            PARTIES’ STIPULATED CASE
                                                               MANAGEMENT PLAN AND
     24   BUREAU OF LAND MANAGEMENT AND                        [PROPOSED] SCHEDULING ORDER
          THE U.S. DEPARTMENT OF THE INTERIOR,
     25                                                        SPECIAL SCHEDULING REVIEW
                                Defendants.                    REQUESTED
     26

     27

     28



                                                         -1-                  Bahr Decl. Exhibit A
          PARTIES’ STIPULATED CASE MANAGEMENT PLAN AND [PROPOSED] SCHEDULING ORDER
Case 1:19-cv-21546-DPG   Document 70-1Document
         Case 2:16-cv-00403-JCM-PAL    Entered on
                                               15 FLSD
                                               16  FiledDocket 04/12/2021
                                                         05/06/16
                                                         05/10/16  Page 2 ofPage
                                                                             3   8 of 15


      1           On May 4, 2016, counsel for Plaintiff and counsel for Federal Defendants held a

      2   telephone conference pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26-1(a). The parties

      3   discussed the nature and basis of the claims and defenses, including the possibility of resolving

      4   the case without further litigation. After conferring, the parties do not anticipate being able to

      5   resolve the case without litigation.

      6           Actions under the Freedom of Information Act (“FOIA”), like this case, “typically do not

      7   require discovery or [are] actions in which an initial disclosure requirement would not make

      8   sense.” Comment to LCvR 16.3(b) of the U.S. District Court for the District of Columbia

      9   (http://www.dcd.uscourts.gov/dcd/sites/dcd/files/LocalRulesApril2016.pdf). Accordingly, the

     10   parties agree that, in this FOIA case, initial disclosures and other discovery are not necessary,

     11   and that the case can be resolved on cross-motions for summary judgment.

     12           After conferring, the parties jointly propose the following stipulated scheduling order for

     13   this case:

     14           1. Federal Defendants shall file their motion for summary judgment by June 20, 2016,

     15   limited to 30 pages.

     16           2. Plaintiff shall file its combined response and cross-motion for summary judgment by

     17   July 22, 2016, limited to 40 pages.

     18           3. Federal Defendants shall file their combined summary judgment reply and cross-

     19   motion response by September 2, 2016, limited to 30 pages.

     20           4. Plaintiff will file its cross-motion reply by September 30, 2016, limited to 20 pages.

     21           Pursuant to LR 26-1(b)(7), the parties certify that they conferred about the possibility of

     22   using alternative dispute-resolution processes to resolve the case, but agreed that such processes

     23   are not likely to facilitate a resolution. Pursuant to LR 26-1(b)(8), the parties certify that they

     24   considered consent to trial by a Magistrate Judge and the use of the Short Trial Program, but the

     25   parties agree that neither option is applicable because the case can be resolved on cross-motions

     26   for summary judgment and no trial will be necessary.

     27   //

     28   //



                                                           -2-                    Bahr Decl. Exhibit A
          PARTIES’ STIPULATED CASE MANAGEMENT PLAN AND [PROPOSED] SCHEDULING ORDER
Case 1:19-cv-21546-DPG   Document 70-1Document
         Case 2:16-cv-00403-JCM-PAL    Entered on
                                               15 FLSD
                                               16  FiledDocket 04/12/2021
                                                         05/06/16
                                                         05/10/16  Page 3 ofPage
                                                                             3   9 of 15


      1          Respectfully submitted this 6th day of May 2016.

      2                                                       s/ David H. Becker
                                                           DAVID H. BECKER, ESQ., Pro Hac Vice
      3                                                    Oregon Bar No. 081507
                                                           E-mail: davebeckerlaw@gmail.com
      4
                                                           Law Office of David H. Becker, LLC
      5                                                    833 SE Main Street # 302
                                                           Portland, OR 97214
      6                                                    (503) 388-9160

      7                                                    Of Attorneys for Plaintiff
      8                                                       s/ Troy K. Flake
      9                                                    Troy K. Flake
                                                           Assistant United States Attorney
     10                                                    U.S. Attorney’s Office
                                                           501 Las Vegas Boulevard South, Suite 1100
     11                                                    Las Vegas, Nevada 89101
                                                           Telephone: 702-388-6336
     12                                                    Facsimile: 702-388-6787
     13                                                    Email: troy.flake@usdoj.gov

     14                                                    Of Attorneys for Federal Defendants

     15

     16

     17

     18                                                IT IS SO ORDERED:

     19
                                                       __________________________________
     20                                                Peggy A. Leen
     21                                                United States Magistrate Judge

     22                                                        May 10, 2016
                                                       DATED: __________________________

     23

     24

     25

     26

     27

     28



                                                         -3-                  Bahr Decl. Exhibit A
          PARTIES’ STIPULATED CASE MANAGEMENT PLAN AND [PROPOSED] SCHEDULING ORDER
    Case 3:10-cv-01205-AA Document 10 Filed 02/01/11 Page 1 of 3 Page ID#: 38
Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 10 of 15




    DWIGHT C. HOLTON, OSB #09054
    United States Attorney
    District of Oregon
    KEVIN DANIELSON, OSB #06586
    Assistant United States Attorney
    kevin.c.danielson@usdoj.gov
    1000 SW Third Avenue, Suite 600
    Portland, OR 97204-2902
    Telephone: (503) 727-1025
    FAX      : (503) 727-1117
           Attorneys for United States Natural Resources Conservation Service




                                 UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                          PORTLAND DIVISION

     AUDUBON SOCIETY OF PORTLAND,                                          Case No. 10-CV-1205-AA

                             Plaintiff,
                                                        JOINT MOTION TO MODIFY
              v.                                        SCHEDULING ORDER

     UNITED STATES NATURAL
     RESOURCES CONSERVATION
     SERVICE,

                             Defendant.

    I.       CERTIFICATE OF COMPLIANCE WITH LR 7-1

             Pursuant to LR 7-1, counsel for both parties make this joint motion to modify the scheduling

    order.

    PAGE - 1        Joint Motion to Modify Scheduling Order
                    Audubon Society of Portland v. U.S. Natural Resources Conservation Service;
                    10-CV-1205-AA



                                                                                              Bahr Decl. Ex. B
    Case 3:10-cv-01205-AA Document 10 Filed 02/01/11 Page 2 of 3 Page ID#: 39
Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 11 of 15




    II.    MOTION

           Plaintiff, Audubon Society of Portland, and Defendant, United States Natural Resources

    Conservation Service, move this Court to modify the scheduling order as follows:

    1.     On September 30, 2010, Plaintiff filed this action and alleged the Defendant violated

    the Freedom of Information Act, 5 U.S.C. § 552 and the Administrative Procedure Act, 5

    U.S.C. § 701 et. seq.

    2.     On November 2, 2010, Defendant answered the complaint. Discovery is scheduled to

    be completed by February 2, 2011.

    3.     In response to Plaintiff’s initial FOIA request, Defendant has produced some of the

    requested documents and withheld other documents based on its assertion that Exemption 3

    protected the documents.

    4.     Counsel for the parties have tried to resolve their differences. Most recently, counsel

    for both parties discussed the case with agency counsel from the United States Department

    of Agriculture in Washington, D.C.

    5.     The parties were unable to reach an agreement regarding the withholding of the

    documents under FOIA and believe the matter must be presented to this Court by way of

    summary judgment motions.

    6.     Counsel propose to modify the scheduling order as follows:

           a.     Defendant’s motion for summary judgment is due April 15, 2011.



    PAGE - 2      Joint Motion to Modify Scheduling Order
                  Audubon Society of Portland v. U.S. Natural Resources Conservation Service;
                  10-CV-1205-AA



                                                                                        Bahr Decl. Ex. B
    Case 3:10-cv-01205-AA Document 10 Filed 02/01/11 Page 3 of 3 Page ID#: 40
Case 1:19-cv-21546-DPG Document 70-1 Entered on FLSD Docket 04/12/2021 Page 12 of 15




           b.     Plaintiff’s response to Defendant’s motion for summary judgment and

    Plaintiff’s cross-motion for summary judgment are due May 16, 2011.

           c.     Defendant’s combined response to Plaintiff’s motion for summary judgment and

    its reply brief are due June 16, 2011.

           d.     Plaintiff’s reply brief is due July 15, 2011.

    7.      This motion is made in good faith by both parties, based on their prior time

    commitments, and not for reasons of delay.

           Respectfully submitted this February 1st 2011.


                                               Respectfully submitted,
                                               DWIGHT C. HOLTON
                                               United States Attorney
                                               District of Oregon

                                               /s/ Kevin Danielson
                                               KEVIN DANIELSON
                                               Assistant United States Attorney
                                                      Attorneys for Defendants


                                               /s/ David Bahr
                                               DAVID BAHR
                                                      Attorney for Plaintiff


                                               /s/ Paul Kampmeier
                                               PAUL KAMPMEIER
                                                      Attorney for Plaintiff




    PAGE - 3      Joint Motion to Modify Scheduling Order
                  Audubon Society of Portland v. U.S. Natural Resources Conservation Service;
                  10-CV-1205-AA



                                                                                       Bahr Decl. Ex. B
Case 1:19-cv-21546-DPG    Document
                                 TS70-1
             Case 1:15-cv-05487-LTS
             Case 1:15-cv-05487-L       Entered61
                                     Document
                                     Document  60on Filed
                                                    FLSD06/11/19
                                                    Filed  Docket 04/12/2021
                                                          06/05/19         of 1Page 13 of 15
                                                                    Page 11of1
                                                                   Page
                                               U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York
                                                              86 Chambers Street
                                                              New York, New York 10007


                                                              June 5, 2019

    BY ECF & FAX (212) 805-0426
    Hon. Laura Taylor Swain
    United States District Judge
    United States Courthouse
    500 Pearl Street
    New York, New York 10007
                                                                                         MEMO ENDORSED
              Re:        Selfe v. U.S. Food & Drug Administration, 15 Civ. 5487 (L TS)

    Dear Judge Swain:

           Pursuant the Court's order of May 31, 2019 [Docket No. 59], I write respectfully on
    behalf of both parties to provide a revised proposed briefing schedule for the parties' cross-
    motions for partial summary judgment. Pursuant to the Court's instructions, in this proposed
    schedule, the parties' briefing commences after September 1, 2019.

              September 6, 2019: FDA files its opening brief, along with its Vaughn index and
                    supporting declaration

              October 21, 2019: Plaintiff files his brief opposing the FDA 's motion and cross-moving
                    for relief

              November 20, 2019: FDA files its brief in further support of its motion and opposing
                   Plaintiffs motion

              December 16, 2019: Plaintiff files his reply brief in support of his cross-motion

                                                        ***
                We thank the Court for its consideration of this request.

 -rk ffQ P" ~ ~ l~                     cw(() vc4...    Respectfully,
  te l\::' Go              .uf..
                 (l ( (} \ v
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney
  SO ORDERED:
                                                 By:     s/Jean-David Barnea

 ~A TA~LWS~AIN.
   UN\:Tf)
                                -_---
             STATES 01sm:r,T JUDGE
                                                       JEAN-DAVID BARNEA
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2679
                                                       Email: Jean-David. Barnea@usdoj.gov

    cc:      Counsel for plaintiff (by ECF)


                                                                                                  Bahr Decl. Ex. C
                                                                         Case 1:19-cv-21546-DPG    Document 70-1
                                                                                       Case3:11-cv-00846-MEJ     Entered on FLSD
                                                                                                              Document16          Docket 04/12/2021
                                                                                                                            Filed05/26/11 Page1 of 1 Page 14 of 15



                                                                              1
                                                                              2
                                                                              3
                                                                              4                              UNITED STATES DISTRICT COURT
                                                                              5                                     Northern District of California
                                                                              6
                                                                              7    THE SIERRA CLUB, et al.,                                 No. C 11-0846 MEJ
                                                                              8                           Plaintiffs,
                                                                                           v.                                               CASE MANAGEMENT ORDER
                                                                              9
                                                                                   UNITED STATES ENVIRONMENTAL
                                                                             10    PROTECTION AGENCY,
                                                                             11                      Defendant.
                                                                                   _____________________________________/
                                                                             12
UNITED STATES DISTRICT COURT
                               For the Northern District of California




                                                                             13          Having reviewed the parties’ case management statement, filed on May 25, 2011 (Dkt. No.
                                                                             14   15), the Court finds a c.m.c. unnecessary and VACATES the June 2, 2011 Case Management
                                                                             15   Conference. As the parties stated that no trial is necessary, only dispositive motion deadlines shall
                                                                             16   be set at this time. After the June 1 ADR conference, the parties shall file a stipulation regarding the
                                                                             17   ADR referral in this case. The schedule shall be as follows:
                                                                             18                  Defendant’s Motion for Summary Judgment: June 30, 2011
                                                                                                 Plaintiffs’ Opposition, Cross-Motion: July 21, 2011
                                                                             19                  Defendant’s Reply, Opposition: August 18 2011
                                                                                                 Plaintiffs’ Reply: September 19, 2011
                                                                             20                  Hearing: October 13, 2011, at 10:00 a.m, Courtroom B
                                                                             21          IT IS SO ORDERED.
                                                                             22
                                                                             23   Dated: May 26, 2011
                                                                                                                                               _______________________________
                                                                             24                                                                Maria-Elena James
                                                                                                                                               Chief United States Magistrate Judge
                                                                             25
                                                                             26
                                                                             27
                                                                             28




                                                                                                                                                             Bahr Decl. Ex. D
             Case 1:06-cv-00960-RCL
Case 1:19-cv-21546-DPG               Document
                          Document 70-1 Entered19on Filed
                                                    FLSD10/17/06   Page 1 of 1Page 15 of 15
                                                          Docket 04/12/2021




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


              INSTITUTE FOR POLICY STUDIES,

                                      Plaintiff,

                                 v.                             Civil Action 06-0960
                                                               (HHK)
              U.S. CENTRAL INTELLIGENCE
              AGENCY ,

                                      Defendant.



                                        SCHEDULING ORDER

                  This case shall be governed by the following deadlines:1

               1. Defendant shall provide plaintiff a Vaughn Index by no later than
          December 1, 2006.

                  2 . Defendant’s ’ motion for summary judgment is due on January 15 ,
          2007.

               3. Plaintiff’s opposition to defendant’s motion and cross motion for
          summary judgment is due on February 15, 2007.

                4. Defendant’s opposition to plaintiff’s ’cross motion for summary
          judgment and reply to plaintiff’s opposition is due on March 2, 2007.

                  5. Plaintiff’s reply to defendant’s ’ opposition is due on March 19, 2007.



                                                               Henry H. Kennedy, Jr.
                                                               United Sates District Judg




          1

             Actions brought under the Freedom of Information Act are resolved most often
          without discovery. If discovery is sought and granted these deadlines may be adjusted.



                                                                                   Bahr Decl. Ex. E
